Luke, J.
The decision of this court in Truitt Co. v. Dunson & Brothers Co., 20 Ga. App. 535 (93 S. E. 149), settled and fixed the respective rights of the parties to the fund over which the litigation arose. The court did not err in sustaining the demurrer to the amended intervention and in rendering judgment in favor of Truitt Company in accord with that decision:

Judgment affirmed.


Wade, C. J., and Jenhins, J., concur,

Money rule; from city court of LaGrange—Judge Harwell. September 20, 19Í7.
M. TJ. Mooty, for plaintiff in error. E. T. Moon, contra.